     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 1 of 8 PageID 15


                       IN THE UNITED STATES DISTRICT COURT
 1                      FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION
 2
       UNITED STATES OF AMERICA,             )   Case No. 4:20-mj-00488-BJ
 3                                           )
                  Plaintiff,                 )
 4                                           )   Fort Worth, Texas
       v.                                    )   August 7, 2020
 5                                           )   11:00 a.m.
       ERIC PRESCOTT KAY,                    )
 6                                           )   INITIAL APPEARANCE
                  Defendant.                 )
 7                                           )
 8                           TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE JEFFREY L. CURETON,
 9                        UNITED STATES MAGISTRATE JUDGE.
10     APPEARANCES:

11     For the Government:              Lindsey E. Beran
                                        ASSISTANT UNITED STATES ATTORNEY
12                                      801 Cherry Street
                                        Burnett Plaza, Suite 1700, Unit 4
13                                      Fort Worth, TX 76102
                                        (817) 252-5200
14
       For the Defendant:               William Reagan Wynn
15                                      REAGAN WYNN LAW, PLLC
                                        5049 Edwards Ranch Road, Floor 4
16                                      Fort Worth, TX 76109
                                        (817) 900-6800
17
       Court Recorder:                  Julie Harwell
18                                      UNITED STATES DISTRICT COURT
                                        510 W. 10th Street
19                                      Fort Worth, TX 76102
                                        (817) 850-6697
20
       Transcription Service:           Kathy Rehling
21                                      311 Paradise Cove
                                        Shady Shores, TX 76208
22                                      (972) 786-3063

23

24
              Proceedings recorded by electronic sound recording;
25               transcript produced by transcription service.
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 2 of 8 PageID 16
                                                                              2


 1               FORT WORTH, TEXAS - AUGUST 7, 2020 - 10:57 A.M.

 2                 THE COURT:   All right.    Let's call Court to order.

 3     The Court calls for initial appearance United States versus

 4     Patricia Olsen and United States versus Eric Kay.

 5     And the purposes of each of your hearings is to make sure that

 6     you understand your rights and that you understand the nature

 7     of the charges that have been brought against you.

 8            I inform each of you that you have the following

 9     constitutional rights:      You have the right to remain silent,

10     to not make any statement at all.        You are not required to

11     make any statement concerning a charge against you, and if you

12     have made a statement, you're not required to say more.                If

13     you decide to make a statement, you may stop at any time.

14     Keep in mind that any statement you make may be used against

15     you.

16            You also have the right to have an attorney at all stages

17     of the proceedings.      And if you cannot afford an attorney, I

18     will appoint an attorney for you today.

19            And finally, I inform you, if you're not a citizen of the

20     United States, then consular notifications will be made as

21     required by the law or as requested by you.

22            Ms. Olsen, I'm going to begin with you.

23            (Proceedings as to Defendant Olsen, 10:58 a.m. to 10:59

24     a.m.)

25                 THE COURT:   I'll turn my attention to Mr. Eric Kay.
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 3 of 8 PageID 17
                                                                              3


 1     And Mr. Kay, I'm going to ask you to keep in mind what I went

 2     over at the beginning of the hearing.          I have an entry of

 3     appearance in this case by Mr. Reagan Wynn, and that is, of

 4     course, accepted by the Court, and it's good to see again, Mr.

 5     Wynn.

 6                 MR. WYNN:    Good to see you, Judge.

 7                 THE COURT:   Have you had a chance to go over the

 8     Affidavit in Support of Criminal Complaint as to your client?

 9                 MR. WYNN:    I have, Your Honor, and we'll waive

10     reading of it.

11                 THE COURT:   Okay.    I won't require it to be read or

12     otherwise summarized.

13            In your case, Mr. Kay, the Government is not asking that

14     you be detained.     And prior to this hearing, in consultation

15     with Pretrial Services --

16            Hold on just a moment.     Can you turn your microphone for

17     me, Mr. Davis, just -- it'll help a little.           It won't turn

18     off.    Yes, perfect.

19            So, in consultation with Pretrial Services, an order

20     setting conditions of release has been prepared.            Have you had

21     a chance to review that order?

22                 THE DEFENDANT:    Yes, Your Honor.

23                 THE COURT:   Do you understand all of the conditions

24     that are set forth in the order?

25                 THE DEFENDANT:    Yes, Your Honor.
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 4 of 8 PageID 18
                                                                              4


 1                THE COURT:    I have the original before me, and it

 2     appears to be signed by you on Page 3 under Acknowledgment of

 3     the Defendant.     Is it your signature on this original?

 4                THE DEFENDANT:     Yes, Your Honor.

 5                THE COURT:    Just above your signature on Page 3 is a

 6     set of provisions which set forth the possible penalties and

 7     sanctions should you fail to comply with the conditions.               Did

 8     you review those carefully?

 9                THE DEFENDANT:     Yes, I did, Your Honor.

10                THE COURT:    Do you understand it can be a separate

11     federal offense if you fail to comply with the conditions?

12                THE DEFENDANT:     Yes, I do, Your Honor.

13                THE COURT:    There's an additional consequence I need

14     to make sure you're aware of, and I know Mr. Wynn will explain

15     this to you in more detail as you go forward, but I need to

16     inform you that your failure to abide by these conditions

17     could adversely affect the case you presently have in our

18     Court in that a district judge could at some future point find

19     that you have failed to accept responsibility for your actions

20     if you're unable to abide by our Court conditions.            Do you

21     understand it can have that adverse effect?

22                THE DEFENDANT:     I understand, Your Honor.

23                THE COURT:    All right.    Thank you.

24          Are the conditions acceptable to the Government, Ms.

25     Beran?
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 5 of 8 PageID 19
                                                                              5


 1                 MS. BERAN:    Yes, Your Honor.

 2                 THE COURT:    Any issue from the Defense?

 3                 MR. WYNN:    Nothing from the Defense, Your Honor.

 4                 THE COURT:    Okay.   Then I'm satisfied that Mr. Kay

 5     understands the conditions of release, and I find that they

 6     are appropriate in this case, so I'm signing the order setting

 7     conditions for your release.

 8            Let's see here.    Does the Defense wish to have a probable

 9     cause hearing?

10                 MR. WYNN:    Your Honor, we will waive the probable

11     cause hearing at this time.

12                 THE COURT:    Okay.   Then what I will do, then, is make

13     a determination based on the information before the Court that

14     probable cause exists for the charge brought against you, Mr.

15     Kay.

16            And with probable cause and detention being determined,

17     are there any other matters to consider?

18                 MS. BERAN:    Yes, Your Honor.      The Government needs to

19     raise one matter.       We were notified this morning that the

20     Angels' counsel, so that's Mr. Kay's former employer, thinks

21     that there could be a potential conflict with Mr. Wynn

22     representing Mr. Kay in this matter.           They've agreed, so all

23     parties can look into it further, to let him appear for the

24     limited appearance today.

25                 THE COURT:    Uh-huh.
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 6 of 8 PageID 20
                                                                              6


 1                MS. BERAN:    My understanding is that Mr. Kay doesn't

 2     have an issue with it, but I don't want to speak for him.

 3          The Government, at this point, not having fully looked

 4     into it, also doesn't see that there is a conflict, --

 5                THE COURT:    Okay.

 6                MS. BERAN:    -- but the Angels wanted us to note their

 7     continuing objection and that they haven't waived their right

 8     to raise it at a later time.

 9                THE COURT:    All right.    And you want to look into

10     that and report back to the Court?

11                MR. WYNN:    Yes, Your Honor.       And just to be clear,

12     it's the California Angels.       I don't know what the name of the

13     --

14                THE DEFENDANT:     Los Angeles.

15                MR. WYNN:    Oh, Los Angeles Angels.       I don't know what

16     the exact proper name of the legal entity is, but that entity

17     was previously represented by the law firm I was employed by

18     until September 1st of 2019.

19          My client, Mr. Kay, has been informed of any possible

20     conflict and has indicated that he would waive any conflict.

21     We just need to straighten the rest of it out.

22                THE COURT:    Okay.    Why don't you all go over that

23     together, and you're more than welcome to submit like a

24     written waiver if you want to document that with our Court.

25     Or if there is an issue, we'll take it up if the parties alert
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 7 of 8 PageID 21
                                                                              7


 1     me to it.

 2                 MR. WYNN:    Okay.    Thank you, Judge.

 3                 THE COURT:   All right.

 4                 MS. BERAN:   Thank you, Your Honor.

 5                 THE COURT:    Thank you.    All right.    So, Mr. Kay, you

 6     are ordered to be released by the Marshals after any

 7     appropriate processing, if any, and the attorneys are excused

 8     at this time.     Thank you.

 9                 MR. WYNN:    Thank you, Judge.

10                 MS. BERAN:   Thank you, Your Honor.

11          (Proceedings concluded at 11:04 a.m.)

12                                        --oOo--

13

14

15

16

17

18

19

20                                      CERTIFICATE

21          I certify that the foregoing is a correct transcript from
       the electronic sound recording of the proceedings in the
22     above-entitled matter.
23     /s/ Kathy Rehling                                         08/13/2020
24     ______________________________________                ________________
       Kathy Rehling, CETD-444                                    Date
25     Certified Electronic Court Transcriber
     Case 4:20-cr-00269-Y Document 6 Filed 08/13/20   Page 8 of 8 PageID 22
                                                                              8


 1                                       INDEX

 2     PROCEEDINGS                                                                3
 3     WITNESSES
 4
       -none-
 5     EXHIBITS
 6
       -none-
 7
       RULINGS
 8     Conditions of Release                                                      5
       Waiver of Preliminary Hearing                                              5
 9
       Findings                                                                   5
       Defendant Released on Conditions                                           7
10
       END OF PROCEEDINGS                                                         7
11
       INDEX                                                                      8
12

13

14

15

16

17

18

19

20

21

22

23

24

25
